Name: Council Implementing Decision (EU) 2017/1868 of 12 October 2017 on the launch of automated data exchange with regard to dactyloscopic data in Greece
 Type: Decision_IMPL
 Subject Matter: information technology and data processing;  communications;  natural and applied sciences;  information and information processing;  Europe
 Date Published: 2017-10-17

 17.10.2017 EN Official Journal of the European Union L 266/10 COUNCIL IMPLEMENTING DECISION (EU) 2017/1868 of 12 October 2017 on the launch of automated data exchange with regard to dactyloscopic data in Greece THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2008/615/JHA of 23 June 2008 on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (1), and in particular Article 33 thereof, Having regard to the opinion of the European Parliament (2), Whereas: (1) In accordance with Article 25(2) of Decision 2008/615/JHA, the supply of personal data provided for under that Decision may not take place until the general provisions on data protection set out in Chapter 6 of that Decision have been implemented in the national law of the territories of the Member States involved in such supply. (2) Article 20 of Council Decision 2008/616/JHA (3) provides that the verification that the condition referred to in recital 1 has been met with respect to automated data exchange in accordance with Chapter 2 of Decision 2008/615/JHA is to be done on the basis of an evaluation report based on a questionnaire, an evaluation visit and a pilot run. (3) In accordance with point 1.1 of Chapter 4 of the Annex to Decision 2008/616/JHA, the questionnaire drawn up by the relevant Council Working Group concerns each of the automated data exchanges and is to be answered by a Member State as soon as it believes it fulfils the prerequisites for sharing data in the relevant data category. (4) Greece has completed the questionnaire on data protection and the questionnaire on dactyloscopic data exchange. (5) A successful pilot run has been carried out by Greece with Austria. (6) An evaluation visit has taken place in Greece and a report on the evaluation visit has been produced by the Austrian evaluation team and forwarded to the relevant Council Working Group. (7) An overall evaluation report, summarising the results of the questionnaire, the evaluation visit and the pilot run concerning dactyloscopic data exchange has been presented to the Council. (8) On 19 June 2017, the Council, having noted the agreement of all Member States bound by Decision 2008/615/JHA, concluded that Greece had fully implemented the general provisions on data protection set out in Chapter 6 of Decision 2008/615/JHA. (9) Therefore, for the purposes of automated searching of dactyloscopic data, Greece should be entitled to receive and supply personal data pursuant to Article 9 of Decision 2008/615/JHA. (10) Article 33 of Decision 2008/615/JHA confers implementing powers upon the Council with a view to adopting measures necessary to implement that Decision, in particular as regards the receiving and supply of personal data provided for under that Decision. (11) As the conditions for triggering the exercise of such implementing powers have been met and the procedure in this regard has been followed, an Implementing Decision on the launch of automated data exchange with regard to dactyloscopic data in Greece should be adopted in order to allow that Member State to receive and supply personal data pursuant to Article 9 of Decision 2008/615/JHA. (12) Denmark, Ireland and the United Kingdom are bound by Decision 2008/615/JHA and are therefore taking part in the adoption and application of this Decision which implements Decision 2008/615/JHA, HAS ADOPTED THIS DECISION: Article 1 For the purposes of automated searching of dactyloscopic data, Greece is entitled to receive and supply personal data pursuant to Article 9 of Decision 2008/615/JHA as from 18 October 2017. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Decision shall apply in accordance with the Treaties. Done at Luxembourg, 12 October 2017. For the Council The President U. REINSALU (1) OJ L 210, 6.8.2008, p. 1. (2) Opinion of 4 October 2017 (not yet published in the Official Journal). (3) Council Decision 2008/616/JHA of 23 June 2008 on the implementation of Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (OJ L 210, 6.8.2008, p. 12).